IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DORIS J. FIGLO,                            : No. 590 MAL 2020
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
DAVID A. HAWLEY T/D/B/A MUNCY              :
RESTORATION WORKS,                         :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.